OPINION
GRAY, Justice.
Amaya et al. obtained judgments against Keith Wood (and others) in excess of $1,400,000. He has left the country. In an effort to find him, or more importantly, to find his assets from which the judgments could be satisfied, Amaya sought to depose Wood’s daughter, Deborah. Ama-ya served on Deborah a subpoena to compel her appearance at a deposition and to produce certain documents. Prior to the deposition, Deborah moved to quash the deposition and for a protective order.
The trial court granted the motion for protection and severely limited the scope of discovery Amaya could obtain from Deborah. Essentially, the trial court limited the discovery to what Deborah was willing to voluntarily produce.
Amaya filed a petition for writ of mandamus alleging that the trial court abused its discretion in limiting the scope and the form of discovery it sought from Deborah. We will conditionally grant the writ.
MANDAMUS?
The deposition was noticed pursuant to rule 621a. Tex.R. Civ. P. 621a. The first question we must decide is whether an order rendered to aid in the enforcement of a judgment must be appealed or is it the proper subject of a petition for writ *356of mandamus. The courts that have addressed this question have determined that for anything other than what could be characterized as a “final judgment,” mandamus is the proper form to obtain a review of a trial court’s post judgment discovery order. Collier Services Corp. v. Salinas, 812 S.W.2d 372 (Tex.App.—Corpus Christi 1991, orig. proceeding); Parks v. Huffington, 616 S.W.2d 641, 644-645, (Tex.Civ.App.—Houston [14th Dist.] 1981, writ ref d n.r.e.). While it is unclear exactly what may constitute a “final judgment” in the context of a post judgment discovery order, it is clear that the order in this cause is the type order that other courts have reviewed in a mandamus action. Arndt v. Farris, 633 S.W.2d 497, 500 n. 5 (Tex.1982); Collier, 812 S.W.2d at 375. The rule under which discovery in aid of enforcement of a judgment is authorized also makes it clear that our “supervision of such discovery proceedings after judgment shall be the same as that provided by law or these rules for pre-trial discovery and proceedings insofar as applicable.” Tex.R. Civ. P. 621a.
Mandamus may issue only to correct a clear abuse of discretion or the violation of a duty imposed by law when there is no other adequate remedy by law. Walker v. Packer, 827 S.W.2d 833, 842 (Tex.1992); Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex.1985). Because we ultimately have determined that the trial court abused his discretion and there is no adequate remedy at law, we have authority to review the trial court’s post judgment discovery order by petition for writ of mandamus.
POST JUDGMENT DISCOVERY
Post judgment discovery is specifically authorized by Rule 621a. This rule provides that all the tools of discovery authorized by the rules of civil procedure are also available in aid of enforcing a judgment.
Rule 621a. Discovery and Enforcement of Judgment
At any time after rendition of judgment, and so long as said judgment has not been suspended by a supersedeas bond or by order of a proper court and has not become dormant as provided by Article 3773, V.A.T.S., the successful party may, for the purpose of obtaining information to aid in the enforcement of such judgment, initiate and maintain in the trial court in the same suit in which said judgment was rendered any discovery proceeding authorized by these rules for pre-trial matters_The rules governing and related to such pre-trial discovery proceedings shall apply in like manner to discovery proceedings after judgment.... Judicial supervision of such discovery proceedings after judgment shall be the same as that provided by law or these rules for pre-trial discovery and proceedings insofar as applicable.
Tex.R. Civ. P. 621a.
Thus, after a judgment, a party’s right to discovery, the forms of discovery, the opposing person’s burden to prove an exemption or protection from discovery, the trial court’s order regarding post judgment discovery and our review of the trial court’s order are all governed by the same rules and authorities as are applicable to pre-trial discovery. Depositions with an attached subpoena duces tecum are specifically authorized discovery tools. Tex.R. Civ. P . 192.1(f), 199.2(b)(5). Further, except as specifically limited by the rules or statutes, no person can refuse to be a witness, refuse to disclose any matter or refuse to produce any object or writing. Tex.R. Evid. 501.
A trial judge may exercise some discretion in the granting of a protective order and in controlling the nature and form of discovery. Masinga v. Whittington, 792 S.W.2d 940 (Tex.1990) (construing Tex.R. Civ. P. 166b(5) (repealed 1992), the predecessor to Tex.R. Civ. P. 192). However, that discretion is not without bounds. Id. A party seeking to avoid discovery *357must show particular, specific and demonstrable injury by facts sufficient to justify a protective order. Id. See also Garcia v. Peeples, 734 S.W.2d 343, 345 (Tex.1987). “So long as the discovery sought is within the scope of Rule 166b [now 192], a trial court may not grant a protective order limiting discovery unless the party seeking such protection has met this burden.” Masinga, 792 S.W.2d at 940-941. Conelusory allegations are not adequate. Garcia, 734 S.W.2d at 345.
Any party who seeks to exclude matters from discovery on grounds that the requested information is unduly burdensome, costly or harassing to produce, has the affirmative duty to plead and prove the work necessary to comply with discovery. Independent Insulating Glass/Southwest, Inc. v. Street, 722 S.W.2d 798, 802 (Tex.App.—Fort Worth 1987, writ dism’d). Otherwise, the trial court cannot make an informed judgment on whether to limit discovery on any of these bases. Id. Failure to follow this procedure constitutes a waiver of any complaint of the trial court’s action. Id.